Citation Nr: 0023245	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the RO denied service connection for 
gastroesophageal reflux, for a skin condition, for fatigue, 
memory loss and inability to concentrate or focus as due to 
an undiagnosed illness, for PTSD and for depression.  The RO 
granted service connection for infertility due to an 
undiagnosed illness and also granted special monthly pension 
for loss of use of a creative organ.  The veteran submitted a 
notice of disagreement with the denial of service connection 
for PTSD and for depression in October 1998.  After a 
statement of the case was issued, the veteran submitted VA 
Form 9, Appeal to the Board of Veterans' Appeals which only 
included argument pertaining to service connection for PTSD.  
The veteran did not perfect his appeal with the denial of 
service connection for depression.  Thus the Board finds the 
issue on appeal is as set out on the title page.  


FINDINGS OF FACT


1.  The veteran's claim of entitlement to service connection 
for PTSD is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claimed noncombat explosion of an ammunition site, 
which resulted in the deaths of several of fellow unit 
members, has been verified, but there is no verification that 
the veteran played any role in assisting with the bodies or 
was otherwise involved in the aftermath.  

3.  The preponderance of the credible and probative evidence 
is against the claim of entitlement to service connection for 
PTSD.  




CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pre-service private treatment records associated with the 
claims file reveal treatment primarily for orthopedic 
problems from playing sports.  No mental disorders were 
noted.

The service medical records reveal no complaints or findings 
of any mental disorders while the veteran was on active duty.  
On a Desert Storm Out Processing Checklist dated in December 
1991, the veteran reported that while deployed he had 
exposure to a close proximity blast but denied incurring any 
wounds related to combat or hostile fire and denied having 
had an injury of any other type.  No abnormalities were noted 
on the report of the separation examination conducted in 
December 1991.  The veteran's psychiatric status was normal 
at that time.  

The service personnel records reveal that the veteran's 
primary military specialty was construction surveyor.  He 
served in Southwest Asia from September 20, 1990 to March 28, 
1991.  His service personnel records reflect no other foreign 
service.   He did not receive any awards or decorations 
indicative of participation in combat but did receive the 
Honduran Parachutist Badge.  

The veteran was hospitalized at a VA facility in April 1996 
for problems controlling his anger and questionable 
depression.  He reported having seen combat in Honduras in 
1990/1991 where he shot and killed a Nicaraguan soldier.  It 
was also noted that he had been in the Gulf for 7 months 
where he had seen seven friends blown up and had had to spend 
a day cleaning up their body parts.  He also reported having 
seen numerous dead on campaigns near Iraq and into Kuwait.  
The veteran reported that he experienced feelings of violence 
toward his commander in the Gulf and at one point knocked him 
to the ground and put a gun in his mouth.  It was noted that 
that had resulted in the veteran being sent to the rear and 
undergoing a psychiatric evaluation.  The psychiatrist 
reportedly told him that his feelings were normal in a war 
situation.  The veteran reported having seen a psychiatrist 
once while in school, after a violent confrontation with a 
school mate.  He reported a long history of violent 
outbursts, which he minimized, stating that he could get 
violent when people he did not like got in his face.  It was 
noted that his father had hit him as a child and that he had 
been in fights at an early age.  It was noted that currently 
the veteran had felony charges of assault, having almost 
killed his ex-girlfriend's father due to his molestation of 
the ex-girlfriend's child.  It was reported that the 
veteran's parents had been divorced and that at age 14 he had 
been charged with theft of an auto. He then went to live with 
his father whose new wife hated him.  He reported that his 
father was very violent.  The assessment was that the veteran 
had a long history of violence, a violent childhood and 
strong stressors likely to produce PTSD.  The diagnoses were 
rule out PTSD, rule out depression; rule out polysubstance 
abuse/dependence; rule out antisocial personality disorder, 
narcissistic traits.  One of the records from this period of 
hospitalization notes that the veteran presented with 
symptoms of PTSD and depression, sleep disturbance, increased 
startle reflex, decreased energy, hopelessness, and guilt.  
The Axis I diagnoses were PTSD, major depressive disorder vs. 
bipolar affective disorder and polysubstance abuse in 
remission for four months.  Another record notes that the 
veteran's hospital course was significant for no evidence of 
increased manic or depressive episodes and no episodes or 
anger or an inability to control himself.  No symptoms of 
psychosis were noted.  It was reported he was a questionable 
historian.  He reported his father was a Vietnam veteran with 
PTSD and it was noted he strongly identified with his father.  
He reported experiencing physical and verbal abuse from his 
father.  A physician noted the veteran had some symptoms of 
PTSD but he was not sure if he met the full criteria for that 
diagnosis.  It was the physician's opinion that the major 
diagnosis was lifelong personality traits which were 
maladaptive and mostly antisocial.  

Another clinical record from the April 1996 VA 
hospitalization includes the notation the veteran had combat 
exposure and possible early childhood abuse.  He denied 
nightmares and flashbacks but did report easy startle reflex 
and hyper vigilance.  The differential Axis I diagnoses were 
PTSD, adult attention deficit hyperactivity disorder, bipolar 
disorder, intermittent explosive disorder, and psychotic 
disorder not otherwise specified.  The final hospital summary 
from the April 1996 hospitalization reflects Axis I diagnoses 
of symptoms of PTSD, having been a veteran of the Gulf War 
and also having participated in combat in Honduras, and 
history of substance abuse in the summer of 1995; the Axis II 
diagnosis was antisocial personality disorder and 
narcissistic traits.   

In an April 1996 letter R. D. Grewenow, M.D., stated that the 
veteran had symptoms strongly suggestive of PTSD and 
depression.  

The veteran submitted a stressor statement in August 1996.  
He reported he was assigned to the HHC 27th Engineer 
Battalion (CBT)(ABN) and HHC 37th Engineer Battalion 
(CBT)(ABN) where his major duties were as a construction 
surveyor, soils analyst, heavy equipment operator, soldier 
and guard.  He further reported he opened fire with a machine 
gun on a Nicaraguan soldier while on guard duty in Honduras 
in 1990.  He alleged that just before the ground war started 
during the Persian Gulf War, his unit was  "hit with nerve 
agent twice."  He wrote that during the ground war in Desert 
Storm, seven of his friends were killed by United States Air 
Force bombs.  The veteran alleged that he witnessed the 
deaths of his friends and also helped to pick up their body 
parts and put them in body bags.  He reported that during the 
fourth or fifth day of the ground war his unit spent two days 
clearing a narrow road through a mine field and that, 
although there were no casualties, a road grader lost a tire 
to a mine explosion.  The veteran wrote that when the war was 
over, his unit had to travel back through the minefield to 
get to Saudi Arabia, which was stressful.  He reported that 
in 1991 he and a Specialist Carlton were contacted by two 
special investigators from Virginia who informed them that 
they had the highest radiation exposure in the entire US 
Armed Forces based on dosimetry badges.  He wrote that he was 
involved in a stressful incident during a parachute jump at 
Sicily Drop Zone at Fort Bragg when he and another soldier 
had a low altitude collision and he sustained a severe 
concussion with "dilated eyes," headache, broken thought 
patterns, no sense of direction or surroundings, and 
temporary memory loss.  The veteran reported that he and the 
other soldier fell approximately fifty to sixty feet.  
Finally, the veteran reported that while stringing wire and 
pounding fences posts in Saudi Arabia, he shot himself in the 
head with a steel picket pounder, splitting his head open and 
sustaining a concussion that required two days in bed.  

The report of an August 1996 VA general medical examination 
includes the notation the veteran had shortness of breath, 
lack of energy, and anxiety since 1992 which he believed were 
due to PTSD.  The veteran further indicated that he had 
heartburn and acid reflux beginning in the military, which he 
attributed to stress.  The pertinent assessment was shortness 
of breath, fatigue, and anxiety believed related to PTSD.  

A VA Social Industrial Survey was conducted in August 1996.  
The veteran was noted to have served in Nicaragua, Honduras 
and Saudi Arabia and to have seen "some combat in both 
locations."  The veteran claimed to have averaged one 
parachute jump per week for a total of about 164 jumps.  Also 
he reportedly was gone from Fort Bragg on an average of eight 
months per year, including Honduras on two occasions, each 
for about three months.  He reported that he was there in 
1990, during Nicaraguan elections, and that although the 
temperature was 150 degrees, he would have to wear full 
combat gear and carry an M-60 and a pistol.  He reported that 
during his second tour of duty in "Nicaragua" he was 
pulling guard duty in a rock quarry with another American 
soldier and a Honduran soldier.  He reportedly observed a 
Nicaraguan crawling through some grass and, after ordering 
the man to stop, he got up and ran so the veteran "laid down 
a lane of fire, and that Nicaraguan came apart.  I broke him 
in half."  He reported he had an adrenaline rush for two 
weeks after the incident and that since that time he had been 
very aggressive.  He indicated that he was not subjected to 
any life-threatening situations during his first tour in 
Nicaraguan or for the remainder of his second tour.  

The examination report reflects that the veteran also 
reported that after returning from Honduras in April 1990, he 
went to Saudi Arabia from September 1990 to April 1991, where 
his primary job was surveyor and performing guard duty with 
an M-60 machine gun.  The veteran related an incident when 
his unit was traveling by humvee and was surrounded by six 
French helicopters which pointed their cannons at them for 20 
minutes until identifying the unit as allies.  The veteran 
also mentioned having observed bloody parts of a man he knew 
who had been squashed against some pallets by a dump truck.  
He further related that during the 30-day air war, his 
nuclear-biological-chemical (NBC) alarm went off on two 
occasions when it allegedly detected nerve gas.  While in 
Saudi Arabia, he allegedly was harassed by a sergeant who he 
threw to the ground a few days later and put his pistol to 
the sergeant's mouth.  The next day the veteran reportedly 
was sent to a psychiatrist in handcuffs.  He indicated he was 
informed by the psychiatrist that feelings of rage and anger 
were normal for a soldier in a combat zone and he was sent 
back to his unit.  

The report also reflects that during the ground war, the 
veteran's unit traveled for two and one half days to an 
airstrip in the company of the Sixth French Foreign Legion 
and Foreign Legion Armor was well as with the 82nd artillery.  
He indicated that on the first morning of the move, his unit 
was hit with Iraqi artillery for approximately two minutes, 
which scared him.  During the trip, he reportedly witnessed 
many burning vehicles and approximately 60 bodies, some of 
which were smoking or blown apart.  He indicated that his 
unit captured approximately 150 prisoners.   At the end of a 
two and one half day trip, they arrived at their destination, 
an airstrip where his unit's primary job was to clear the air 
field.  He stated that his unit was ordered to stockpile 
unexploded ordnance and that while the ordnance was being 
stockpiled, a soldier dropped a dud on the pile causing an 
explosion.  The veteran reported that he was three to four 
hundred yards from the explosion and but actually witnessed 
the soldier drop the ammunition and the subsequent explosion, 
with body parts flying for hundreds of yards.  Seven people 
were killed including the captain, the platoon sergeant, the 
squad leader and the rest of the squad.  He stated he and 
other men were ordered to pick up the body parts, which were 
put in body bags.  The veteran recalled the captain was 
decapitated and his arms were blown off, the lieutenant's 
head was almost blown off and his brains were hanging out and 
the soldier who caused the accident only had his upper torso 
left with no arms and no face.  

Additionally, the veteran stated that upon his return from 
the Persian Gulf War he hated all humans and was wild.  His 
post-service history was notable for drug dealing in 1994 and 
1995 during which time he was often in conflict, carried a 
gun and shot at people and was shot at.  With regard to 
pre-military history, he reported that his father had been 
verbally and physically abusive, approximately a few times a 
year.  The examiner noted this history was contradicted by a 
hospital report noting that the veteran was abused daily by 
his father.  The social worker opined, "from his reporting, 
the veteran does appear to have [PTSD] symptoms including 
sleep disturbance with some recent nightmares, isolation 
symptoms, hypervigilence symptoms, depression, anger and 
numbing.  

A VA PTSD examination was conducted in September 1996.  The 
examiner noted that she was able to review the veteran's 
claims file and medical file but did not have complete 
military records.  She also noted that it was essential for 
someone to corroborate the veteran's military history set out 
in the report if the veteran was to be considered for 
service-connected pension.  The veteran reported that at the 
time of the examination he was on probation as he had almost 
killed a child molester who was harassing his girl friend at 
work.   The veteran reported having been in jail seven times 
during the current year and that his wife had been abducted 
by a police officer and was under protective custody with a 
name change.  The veteran was awaiting trial on a charge of 
having stolen something.  He reported that during the prior 
years he had been heavily involved with dealing and using 
drugs.  He complained of headaches, nightmares of killing 
people, waking up at night yelling at his wife, feeling 
fatigued, and being forgetful.  He claimed that his father 
had believed in spanking with a 2x4 "until your ... bled."  
He became very defensive when the examiner suggested that it 
sounded like physical abuse, then stating that his father 
used to hit him with a stick or branch and hardly ever until 
he bled.  He reported having completed high school with at 
least a 3.5 average and with no difficulty, stating that he 
was a star football player and also wrestled and played 
basketball.  He denied having had any legal problems or 
having abused substances during school, stating that he never 
fought and had many friends.  He reported having graduated 
from high school one semester early and having been offered a 
scholarship but wanted to see the world so he enlisted.  The 
examiner noted that, according to hospital records, the 
veteran had extensive legal problems during high school and 
was expelled from school for assaulting other students, and 
was involved in assaults numerous times. 

In regard to his military history the veteran reported having 
been disciplined for fighting while undergoing advanced 
infantry training.  The examiner referenced the report of the 
social and industrial survey, noting that it contained 
extensive information regarding the veteran's claimed in-
service experiences.  When asked by the examiner to summarize 
the most traumatic events he had experienced in service he 
first mentioned that, while stationed in Honduras, he killed 
a Nicaraguan by "cutting the guy in half" with bullets, 
after which he had a two week long adrenaline rush.  
Secondly, he felt he was used as an experimental guinea pig 
by the government, having been hit with a nerve agent twice 
and forced to take various medications including anthrax and 
anthropine pills.  He reportedly refused to take the 
medication and, after various disciplinary actions, was 
informed he no longer had to take it.  Thirdly, while in 
Saudi Arabia, his unit reportedly was hit by artillery fire 
at 5:30 in the morning followed by a three-day convoy where 
they drove among "burned, blown up bodies."  The veteran 
reported the French Foreign Legion was traveling through the 
same area and ran over people and shot their prisoners.  He 
reported having entered into a pact with three other soldiers 
whereby if they were involved in a firefight they would 
"stand back to back and wipe out" their entire company in 
order to get rid of officers they did not like.  When asked 
how he felt about the idea of having to kill the other 
members of his company, he said that was necessary to achieve 
their goal.  The final traumatic event was when the veteran's 
unit was helping to clean up an area where a number of 
unexploded missiles and ammunition were located and, while 
stacking unexploded ordnance, someone dropped ammunition on 
the pile causing it to explode, cutting a number of men to 
pieces.  The veteran reported the dead were people who were 
in his unit, but not people he was extremely close to.  He 
reported he protected himself during the explosion by being 
behind a truck, but he did experience the concussion.  The 
examiner noted that in hospitalization records, the veteran 
reported the men who were killed by the ammunition explosion 
were his friends.  The examiner opined the veteran was not an 
accurate historian, "either due to a lack of insight or 
possible attempts to manipulate the examiner."  The Axis I 
diagnosis was that the examiner was unable to confirm the 
various experiences the veteran described but that if the 
stories were correct about the experiences, the veteran did 
have "symptoms of" PTSD.  It also appeared to the examiner 
that the veteran met the criteria for depression and that the 
veteran's assaultive tendencies probably predated his 
military history.  The examiner noted that she was requesting 
neuropsychological testing due to "the potential for head 
injuries, the rage that this veteran experiences, and 
indications of closely kept paranoid thinking which combined 
with his obvious inability and perhaps lack of desire to 
control his assaultive behavior and rage, suggest string 
potential for violence.  

The veteran was afforded VA neuropsychological consultation 
in October 1996, at which time he complained of dramatic mood 
swings involving depression and rage.  He admitted having had 
some aggressive tendencies prior service but felt they had 
gotten worse.  It was noted that he had had numerous legal 
problems, stating that he had beat up people and packed a 
gun.  During the past year he had felt 10 feet tall, 
bulletproof and indestructible and had heard voices every 
day, all day long.  During the current year he reportedly had 
felt more depressed and tended to be more isolated.  It was 
noted that he had use methamphetamine for eight months during 
the prior year but denied current substance abuse.  He stated 
that he did not like to interact with people and hated them.  
He also reported he experienced flashbacks where he "zones 
out" for periods of time, during which he would smell, hear 
and have images of the traumatic experiences from the Persian 
Gulf War and Honduras, including the smell of burned flesh 
and the image of people's guts and of a friend whose limbs 
were blown off.  He complained of sleep disturbance and 
occasional nightmares of death and killing.  In regard to his 
education, the veteran reported that her completed a year and 
a half of college, and was an A/B student in high school.  
The veteran's spouse reported the veteran experienced 
nightmares of the Gulf War and had trouble controlling anger.  
Psychological testing was conducted.  The examiner noted that 
the veteran "teared" a few times when talking about his war 
experiences and overall presented in a genuine fashion with 
no clear evidence of malingering detected.  Following testing 
the examiner noted that the validity scales of the MMPI-2 
indicated a protocol that was "probably" valid.  The 
veteran endorsed a fair number of atypical or bizarre items 
which could suggest exaggeration or distress or some degree 
of psychopathology.  The examiner also noted that two of the 
PTSD supplementary scales were elevated.  The examiner noted 
that the veteran apparently had had assaultive and aggressive 
tendencies prior to military service but his war experiences 
seemed to have "exacerbated these traits."  The examiner 
stated that she agreed with the September 1996 examiner that 
the veteran fit the criteria for PTSD and that PTSD accounted 
for his current rage behavior and amnesia.  

The veteran's spouse submitted a statement in June 1997, 
reporting on symptomatology she observed in the veteran.  

In August 1997, the U. S. Army and Joint Services 
Environmental Support Group (ESG) (renamed the U.S. Armed 
Services Center for Research of Unit Records) responded to 
the RO's request for verification of the veteran's claimed 
in-service stressors.  ESG reported they were able to confirm 
that the 27th Engineer Battalion (Engr Bn) was in Saudi 
Arabia from September 1990 to March 1991 and that the 
veteran's name appeared on the Department of Defense Persian 
Gulf Registry.  ESG found there was no record of injuries 
sustained by the veteran in the U. S. Army Desert Storm 
casualty data lists.  ESG noted that in order to provide 
research concerning casualties, to include seven friends who 
were killed by a bomb, the veteran had to provide the 
individuals complete names, the most specific date possible, 
the unit designation to the company level and other units 
involved.  ESG further noted that the killing, accidentally 
or in combat, of a Nicaraguan soldier was extremely difficult 
to verify and that in order to research this type of 
incident, an official report would have to be submitted as an 
incident not reported cannot be verified.  ESG attached a 
copy of a history of the 27th Engineer Battalion (Engr Bn) 
that listed the unit's activities during operations Desert 
Shield and Desert Storm.  This record reveals that seven 
members of A Company were accidentally killed while 
destroying unexploded munitions when one of the munitions 
went off.  The dead consisted of Captain F., a second 
lieutenant, a sergeant first class, a staff sergeant, a 
sergeant, a corporal and a PFC.  A second lieutenant was 
slightly wounded.  The remains of the men as well as the 
wounded second lieutenant were medevaced.  These records 
further reveal the unit's tasks included building helipads 
and building and maintaining roads.  The report does not 
indicate that Headquarters Company engaged in combat or was 
the recipient of any enemy attacks.   


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
decision rendered by the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).






Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran served in the 
Persian Gulf during the period of hostilities there, that he 
reported he was exposed to stressors during such service, and 
that PTSD has been diagnosed by medical personnel.  At least 
one of the diagnoses of PTSD was based on the veteran's 
reported Persian Gulf experiences.  In view of these 
findings, the Board concludes that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107, 
that is, he has presented a claim that is plausible.  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  The Board notes 
the veteran reported in October 1998 that he had been treated 
for PTSD at a VA Medical Center by Dr. G. from April 1996 to 
October 1997 when the treatment was stopped due to the 
veteran's incarceration.  Treatment records have been 
obtained for April 1996 only.  By a statement dated in April 
1996, Dr. G. reported the veteran had "symptoms" strongly 
suggestive of PTSD and was scheduled for elective admission 
on April 23, 1996.  The Board finds a remand to obtain such 
evidence is not required as it would only be cumulative of 
the fact that the veteran was receiving treatment for PTSD.  
Dr. G. is not a psychiatrist but rather is a specialist in 
internal medicine. 

The Board finds the veteran is not a combat veteran.  He did 
not receive any awards or decorations indicative of 
participation in combat and ESG was unable to verify any of 
the veteran's claimed stressors which involved combat.  His 
allegations of having served in combat in Nicaragua and 
Honduras are unsubstantiated.  There is no service department 
evidence that he was ever in Nicaragua and the only evidence 
that he was in Honduras is his receipt of the Honduran 
Parachutist Badge.  Based on a review of his service 
personnel and medical records it appears highly unlikely that 
he was in Honduras for more than a brief period rather than 
periods of several months as he alleged.  There is no support 
for his allegation of having been engaged in combat while in 
Honduras.  Thus any diagnosis of PTSD that relies on the 
veteran having been in combat in Honduras (see April 1996 
hospitalization report) is not probative.  

A non-combat related stressor has been verified.  This 
stressor was the February 1991 explosion at an airfield, 
which resulted in the deaths of seven members of A Company.  
This is the only verified stressor.  However, there is no 
verification that the veteran had any graves registration or 
other duties in respect to the victims.  The Board need not 
decide whether allegations of violence, such as that the 
veteran knocked one of his commanders to the ground and put a 
gun in his mouth, should be considered PTSD "stressors" or 
examples of misconduct since they are not verified.  
Nevertheless the veteran's extreme stories raise the question 
of credibility since one would expect such behavior to result 
in charges under the Uniform Code of Military Justice.   

There are assessments of symptoms of PTSD included in the 
claims file, including the Axis I diagnosis on the report of 
the September 1996 VA PTSD examination.  Diagnoses of 
"symptoms" of PTSD, or rule out PTSD or the like, are not 
actual diagnoses of PTSD.  They simply suggest that the 
veteran may have PTSD.  With regard to the Axis I diagnosis 
from the September 1996 VA PTSD examination, the examiner 
indicated that if the veteran's claimed stories were correct, 
the veteran did have "symptoms" of PTSD.  The same examiner 
noted that the veteran met the criteria for depression.  

Included in the claims files are several diagnoses of PTSD 
made by VA health care professionals.  None of the diagnoses 
was based on the sole confirmed stressor.  The diagnosis of 
PTSD must be made on the basis of a verified stressor.  The 
impression of PTSD included on the October 1996 report of a 
VA neuropsychiatric examination was not based on a verified 
stressor.  Review of the examination report reveals that the 
only military stressors reported were the smell of burned 
flesh, vivid images of people's guts, and images of a friend 
whose limbs were blown off.  The accidental explosion at an 
airfield was not noted.  Thus, the diagnosis of PTSD was not 
based on a verified stressor.  

Despite the various notations of PTSD in the record, it 
appears that the only clinician to review the claims folder 
was the September 1996 examiner, who diagnosed symptoms of 
PTSD.  The Board places greater weight on an examination 
report that includes review of the record.  Although the 
veteran denied legal and substance abuse problems during high 
school, the examiner noted that hospital records indicated 
otherwise, thereby raising a question as to the veteran's 
credibility.  During that examination the veteran described 
his most traumatic experience in service as his killing of a 
Nicaraguan boy while he was stationed in Honduras.  (On other 
occasions, the victim was referred to as a man.)  In any 
event, there is no corroboration of such an incident.  The 
veteran also reported that he had been hit with a nerve agent 
twice while in Saudi Arabia, but there is nothing in his 
service medical records to support that allegation.  Although 
the explosion of an ammunition site did occur and did kill 
several service members, this was not the result of combat 
and there is nothing to verify the veteran's allegation of 
having had to pick up body parts or that he even saw the 
remains of the victims.  

The veteran has provided conflicting statements regarding the 
explosion, having at various times reported that the men who 
died were his friends and at other times that they were not 
people he was very close to although they were in his unit.  
On one occasion he reported that he was three to four hundred 
yards away from the explosion when it occurred but still 
alleged that he was able to observe the entire accident and 
even knew who caused it.  This account raises a credibility 
question based on human experience.  Other discrepancies in 
the veteran's self-reported history, including in regard to 
his pre-service adjustment and abuse by his father, further 
raise questions as to his credibility.  For example, he 
informed the September 1996 VA PTSD examiner that had had no 
problems during high school and that, as a child, he never 
fought.  However, he informed other medical professionals 
that he frequently fought during high school and had been 
expelled from school for fighting.  He also gave varying 
accounts as to how often he was beaten by his father.  In 
fact, the September 1996 examiner noted the veteran was not 
an accurate historian and opined this was due to a lack of 
insight or possible attempts to manipulate the examiner.  
Thus, for these reasons, the Board has determined that the 
preponderance of the credible and probative evidence is 
against the claim of entitlement to service connection for 
PTSD.  The Board has considered the applicability of the 
regulation requiring that any reasonable doubt regarding 
service connection be resolved in the veteran's favor, and 
finds that reasonable doubt does not exist because there is 
not an equal balance of positive and negative evidence.  
38 C.F.R. § 3.102 (1999).  It is also noted incidentally that 
the veteran has been diagnosed with other psychiatric 
disorders, including depression.  However, they have not been 
linked to his period of active duty.   


ORDER

Entitlement to service connection for PTSD is denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

